         Case 3:16-md-02741-VC Document 2868 Filed 02/26/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                 CIVIL JURY TRIAL MINUTES

 Date: February 26, 2019          Time: 5 hours 3 minutes  Judge: VINCE CHHABRIA
 Case No.: 16-md-02741-VC and     Case Name: Hardeman v. Monsanto Company
 16-cv-00525-VC



 Attorney for Plaintiff: Aimee Wagstaff and Jennifer Moore
 Attorney for Defendant: Brian Stekloff, Tamarra Matthews Johnson, Julie Rubenstein, and
 Rakesh Kilaru

Deputy Clerk: Kristen Melen                         Court Reporter: Jo Ann Bryce and
                                                    Marla Knox
 Voir Dire: February 20, 2019

 Trial Start Date: February 25, 2019

 Further Trial: February 27, 2019, at 8:00 a.m.

                                         PROCEEDINGS:

 Jury Trial, Day 2 - held.

                                   RULINGS AND ORDERS:

 Witnesses examined today:
     Dr. Beate Ritz
     Dr. Daniel Goldstein (via video deposition)

 See Log for details from proceedings.

 Admitted Exhibits:
 100, 1467
